DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
2.	Applicant’s arguments filed on 01/31/2022 have been entered and carefully considered with respect to claims 1 – 19, except for canceled claim 14, which are pending in this application. Claims 1, 6, and 11 are amended. No new matter was added.

Response to Arguments
Rejection of Claims under 35 USC § 103
3.	Applicants’ arguments with respect to claims 1 - 19 have been fully considered but are not persuasive. 

Summary of Applicant’s arguments on pages 7 - 8:
	Claims, 1, 6, and 11 have been amended to recite "wherein the first cost and the second cost are determined based on a penalty component and a distortion component." None of the cited references alone or in combination teach or suggest the above elements. Choudhary does state "A number of positions (search locations) around a center 200 are tested and the position of minimum distortion, or in other words, having the least cost, becomes the center of the next stage." (Choudhary at 2:47-50.) However, Chaudhary does not teach or suggest that a cost is determined based on a penalty component and a distortion component, as recited in amended independent claims 1, 6, and 11. 
 	For at least these reasons, the cited references, either alone or in combination, fail to disclose all the elements recited by amended independent claims 1, 6, and 11. Accordingly, Applicants request withdrawal of the 35 U.S.C. 103 rejection of amended independent claims 1, 6, and 11 as well as those claims depending therefrom. In view of the foregoing amendments and remarks, Applicant submits that the above-identified application is in condition for allowance and requests that the Examiner reconsider and withdraw all presently outstanding rejections, for the current application to be allowed and passed to issue.
Response to Applicant’s arguments
Examiner disagrees with Applicant’s assertion that none of the cited references alone or in combination teach or suggest the above elements of Claim1 as defined in the present amendment. 
Indeed, Sato relates to the concept of cost function and distortion as in the context of the presently amended claim. (See Sato, Pars. 0064 and 0188). 
Examiner also disagrees with Applicant’s assertion that Chaudhary does not teach or suggest that a cost is determined based on a penalty component and a distortion component, as recited in amended independent claims 1, 6, and 11. (See Chaudhary, Col. 7, lines 19 – 31: cost at each motion vector is computed using the Sum of Transformed Differences (SATD), although other cost functions can be used.…)
 	According to the Specifications section of the present Application, (Pars. 0039, 0084 and 0099), it is clear that the features added to the limitation by amendment do not amount to features that carry weight to make the claim allowable subject matter, Herein, Applicant cites, inter alia: "wherein the first cost and the second cost are determined based on a penalty component and a distortion component." Indeed, once a penalty component and a distortion component are determined as indicated the cited references, prediction of first and second MV on the basis cost functions established from penalty/distortion component, is a straight forward calculations based on predetermined values. (Instant Application, Par. 0039: MV may be selected based on cost function)  
	The spirit of the claimed invention is in fact captured from the disclosures of the cited references. 
 	Consequently, Applicant’s request to put all pending claims to Allowance status is denied, and the rejection of the pending claims is established as follows.  
 	However, if so desired for expediting the prosecution, Applicant is invited to request a telephonic interview with Examiner for the purpose of clarifying any further issues. 


Claim Rejections - 35 USC §103
4. 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.    	Determining the scope and contents of the prior art.
2.   	 Ascertaining the differences between the prior art and the claims at issue.
3.    	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

6. 	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C.
102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

7. 	Claims 1 - 13, and 15 - 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sato (US 20130114727 A1), in view of Endo (US 20110075736 A1), and in view of Choudhary (US 9008450 B1).

In regards to claim 1, Sato discloses: a method for encoding a picture, the method comprising: dividing a first coding unit (CU) of the picture into a first motion estimation region (MER) and a second MER(See Sato, Fig. 9 and Par, [0007]: “ macroblock formed with 16.times.16 pixels Is divided into 16.times.16,16,times,8, 8.times.18, or S.times.8 sections, and the sections can have motion vector Information..,”, Par. [0010]: “macroblocks are adjusted to a predetermined size (i.e., motion estimation regions (IVIERs)) set in advance...” , Pars, [0207] and [0208]: “a range of usable coding unit sixes can be defined. Further; value of split_fIag is designated, to specify the size of each coding unit”; “...a coding unit can be divided into prediction units (PUs) that are processing units in intra predictions or inter predictions...”) the CU larger in size [[to]] than the first MER and the second MER (Sato discloses a method for encoding a picture comprising: dividing a coding unit (CU) of the picture into a plurality of motion estimation regions (MERs), (See Abstract: and Fig. 9; Pars. [GG07], [G207] md Par. [0208], as cited above; - {dividing a CU into a plurality of motion estimation regions (MERs) implies first and second CU)) the second set of MERs is larger in size to the first set of MERs; (See again Par. [0010] as cited above; See also Par. [0084]: ‘...motion search unit 321a performs an operation to return the macroblock size to a predetermined size...” - (i.e.. size of each MER from among the plurality of MERs being equal to or less than a predetermined size))
Sato is not specific about the subsequent limitations including performing a first and second motion search on the first and second set of MERs.
However, Endo discloses:
performing a first motion search for the first MER and second MER to determine a first motion vector (MV) for the first MER and a second MV for the second MER; (See Endo, Figs. 1,5 and Pars. [0023], [0024]: first motion search unit 103; See also Pars. [0010], [0011], [0024] and [0032]: search area of a prescribed size in the reference image for each of the plurality of blocks (which suggests the concept of sets of motion estimation regions (MERs)))
performing a second motion search for the CU to determine one of the first MV or the second MV, the selected MV to be utilized during encoding of the CU in the picture. (See Endo, Figs. 1, § and Pars. [0032], [0036]: second motion search unit 106; See also Pars. [0010], [0011], [0024] and [0032], as cited above and in regard to the second set of MERs)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was tiled to combine the teachings of Sato and Endo to implement the method of encoding picture based on dividing first and second coding units of a picture into a plurality of motion estimation regions (MERs), performing first and second motion search respectively on first set of MERs and second set of MERs.
The combination of Sato and Endo is not specific about performing a first motion search for the first MER and second MER based on a first cost to predict the first MV and a second cost to predict the second MV, wherein the first cost and the second cost are determined based on a penalty component and a distortion component; performing a second motion search for the CU based on which one of the first cost and the second cost is lower, the selected MV to be utilized during encoding of the CU in the picture.
Nonetheless, Choudhary teaches performing a first motion search for the first MER and second MER based on a first cost to predict the first MV and a second cost to predict the second MV, wherein the first cost and the second cost are determined based on a penalty component and a distortion component; (See Choudhary, Abstract and Col. 6, lines 29 – 49: motion vector selector 505 may also include a second generator 520 to generate a cost associated with each of a second set of motion vector locations in the preferred direction; motion vector selector 505 may further include a third generator 523 to generate a cost associated with each of a set of motion vector locations in a second direction) performing a second motion search for the CU based on which one of the first cost and the second cost is lower, the selected MV to be utilized during encoding of the CU in the picture. (See Choudhary, Col. 8, lines 27 – 45: motion vector location that yields the lowest cost in the search represented by line 1415 is termed as the second cross over point 1410; first cross over point 1010 may be associated with another different cost, and the second cross over point 1410 may be associated with yet another different cost; cost associated with the first cross over point 1010 may be the lowest cost motion vector from among the motion vector locations searched along line 1015, and the cost associated with the second cross over point 1410 may be the lowest cost motion vector from among the motion vector locations searched along line 1415; - This suggests performing motion search for the CU based on which one of the first cost and the second cost is lower) – Note: Chaudhary does suggest that a cost is determined based on a penalty component and a distortion component, as recited in amended independent claims 1, 6, and 11. (See Chaudhary, Col. 7, lines 19 – 31: cost at each motion vector is computed using the Sum of Transformed Differences (SATD), although other cost functions can be used.…) Moreover, according to the Specifications section of the present Application, (Pars. 0039, 0084 and 0099), it is clear that the features added to the limitation by amendment do not amount to features that carry weight to make the claim allowable subject matter, Herein, Applicant cites, inter alia: "wherein the first cost and the second cost are determined based on a penalty component and a distortion component." Indeed, once a penalty component and a distortion component are determined as indicated the cited references, prediction of first and second MV on the basis cost functions established from penalty/distortion component, is a straight forward calculations based on predetermined values. (Instant Application, Par. 0039: MV may be selected based on cost function)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was tiled to combine the teachings of Sato, Endo and Choudhary to implement the method of encoding picture based on dividing first and second coding units of a picture into a plurality of motion estimation regions (MERs), performing first and second motion search respectively on first set of MERs and second set of MERs. 8y integrating together the distinctive features of those references, one of ordinary skill in the art could improve the image processing device and method o: Sato so as to provide an effective method of: encoding picture with the added advantages of minimization of the number of: motion estimation searches by performing motion estimation at smaller sized PUs to find the best motion vector, thereby reducing the computation complexity o: motion estimation.

In regard to claim 2, the combination of Sato, Endo and Choudhary discloses: the method of claim 1, wherein performing the first motion search includes: determining a first search set including the first MV, a third MV, and a fourth MV associated with the first MER; (See Sato, Fig. 9 and Par, [0007]: “...in H.2S4/AVC, a macroblock formed with 18,tlmes,18 pixels is divided into 18.tsmes.1S,1S.times.8, B.times.18, or S.tinies.8 sections, and the sections oars have motion vector information,,.”; See also Endo, Figs, 1, 5 and Pars, [0023], [0024]: first motion search unit 103; See also Pars. [0009], [0010], [0011], [0024] and [0032]: search area of a prescribed size in the reference image for each of the plurality of blocks (i.e., sets of motion estimation regions (MERs))) and selecting the first MV from among the first MV, the third MV, and the fourth MV based on the first cost, a third cost to predict the third MV, and a fourth cost to predict the fourth MV. (See Endo, Pars. [0010], [0032], and [0082]: first motion vectors and a method for determining a motion search position in accordance with a global vector are selectively executed; See also disclosure in claims 7 and 10; See further rationale applied in rejection of Claim 1 as analyzed above and in regard various costs related respectively to various motion vectors, which could include a number of MVs beyond four)

In regard to claim 3, the combination of Sato and Endo discloses: the method of claim 2, further includingincluding (See Sato, Par, [0088]: “prediction unit 31 calculates a cost function value in prediction modes, and selects an optimum prediction mode that is the mode with smallest cost function value calculated or the mode with the highest encoding efficiency,,.”; See also Par, [0088], [0089]: optimum prediction mode supplied from prediction unit 31 with cost function value supplied from motion prediction/compensation unit 32; Par, [0101], [0102], [0103]: function of motion compensation processing unit 323) and updating the first candidate list in response to the first motion search, (See Endo, Pars. [0035], [0036], and [0040]: updating operation by determination unit 105 in association with the motion vector; See also Endo, Figs. 1, 5 and Pars. [0023], [0024]; and further Pars. [0010], [0011], [0024] and [0032] in regard to first candidate list, first search set and inter-cost Information; - See further rationale applied in rejection of Claim 1 as analyzed above)
Therefore, the claim is rejected based on this reasoning.

In regard to claim 4, the combination of Sato and Endo discloses: the method of claim 1, wherein performing the second motion search (See Endo, Figs, 1, 5 and Pars. [0032], [0036], and also Pars. [0010], [0011], [0024] and [0032], as cited above and in rejection of claim 1; - (performing a second motion search on the second set of MERs)) includes including the first MV and the second MV(Sato, Abstract: and Fig. 9: Pars. [0007], [0207] and Par, [G208J: - (dividing a CU into a plurality of motion estimation regions (MERs} implies first and second CU) and second set of MERs; See also Endo, Par. 0053: second motion search unit 106 determines a second motion vector; disclosure in claims 1 and 6 of Endo) and selecting [[a]] the selected MV first MV and the second MV(See also Endo, Pars. 001G and 0032: second motion search unit to set, by the search position determination unit, a search area of a prescribed size in the reference image for each of the plurality of blocks, to determine a second motion vector in the search area for each of the plurality of blocks as selected motion vector from among a second set of motion vectors; - See further rationale applied in rejection of Claim 1 as analyzed above).

In regard to claim 5, the combination of Sato and Endo discloses: the method of claim 4, further includingincluding (See Sato, Par, [0010]: motion vector candidate list for optimum prediction mode; See also Par, [0150]: motion vector information outputted and indicating motion vectors detected through motion search operations) and inter- cost information of the second search set; (See again Sato, Par, [0066]; “prediction unit 31 calculates a cost function value in prediction modes, and selects an optimum prediction mode that is the mode with smallest cost function value calculated or the mode with the highest encoding efficiency...”; See also Par. [0068], [0069]; and Par. [0101], [G102], [G103] as cited above in rejection of Claim 3) and updating the second candidate list in response to the second motion search. (See again Endo, Pars. [0035], [0038], [0940]: updating operation by determination unit 105 in association with the motion vector; Figs. 1, 5 and Pars. [0010], [0011]; Pars. [0023], [0024]; and [0032], as referred to in rejection of Claim 3, in regard to updating operation and inter-cost information; - See further rationale applied in rejection of Claim 1 as analyzed above)

In regard to claim 6, the combination of Sato and Endo discloses: a system, comprising: a processor (See Sato, Fig. 17 and Par. [0096]: processing unit 323) configured to: divide a coding unit (CU) of a picture into a first motion estimation region (ER) and a second MER, the CU larger in size than the first MER and the second MER; perform one or more first motion searches for the first MER and the second MER to determine a first motion vector (MV) for the first MER and a second MV for the second MER based on a first cost to predict the first MV and a second cost to predict the second MV, wherein the first cost and the second cost are determined based on a penalty component and a distortion component; (See Sato, Fig. 9 and Pars. [0007], Par. [0010]: and Pars. [0207] and [0208] as cited In rejection of Claim 1 far dividing first and second coding unit (CU) of the picture Info a first and second sets of motion estimation regions (MERs)): and perform one or more second motion searches for the CU to determine one of the first MV or the second MV based on which one of the first cost and the second cost is lower, the selected MV to be utilized during encoding of the CU in the picture; (See Enda, Figs, 1, 5 and Pars. [0032], [0036]: second motion search unit 106; See also Pars. [0010], [0011], [0024] and [0032], as cited above and in regard to performing first and second motion searches respectively on first and second sets of MERs) and memory communicatively associated with the processor and configured to store a first candidate list generated based on a first number of the one or more first motion searches and a second candidate list generated based on a second number of the one or more second motion searches. (See Endo, Pars. [0097], [0149] and [0215]: memory associated to search unit 321) (See also rationale applied to rejection of Claim 1 as analyzed above)
 
In regard to claim 7, the claim discloses: the system of claim 6, wherein the processor is configured to: determine a first search set including the first MV, a third MV, and a fourth MV associated with the first MER; and select the first MV from among the first MV, the third MV, and the fourth MV based on the first cost, a third cost to predict the third MV, and a fourth cost to predict the fourth MV, (See rationale applied to rejection of Claim 2 as analyzed above, since Claim 7 is a system drawn to the method of Claim 2)

In regard to claim 8, the claim discloses: the system of claim 7, wherein the processor is configured: generate the first candidate list including the first search set and inter-cost information of the first search set; and update the first candidate list in response to the one or more first motion searches. (See rationale applied to rejection of Claim 3 as analyzed above, since Claim 8 is a system drawn to the method of Claim 3)

In regard to claim 9, the claim discloses: the system of claim 6, wherein the processor is configured to: determine a second search set including the first MV and the second MV; and select the selected MV from among the first MV and the-second MV. (See rationale applied to rejection of Claim 4 as analyzed above, since Claim 9 is a system drawn to the method of Claim 4)

In regard to claim 10, the claim discloses: the system of claim 9, wherein the processor is further configured to: generate the second candidate list including the second search set and inter-cost information of the second search set; and update the second candidate list in response to the one or more second motion searches. (See rationale applied to rejection of Claim 5 as analyzed above, since Claim 10 is a system drawn to the method of Claim 5)

In regard to claim 11, the claim discloses: a non-transitory computer-readable medium storing a set of instructions that when executed cause a computer to at least: divide coding unit (CU) of a picture into a first motion estimation region (MER) and a second MER, the CU larger in size than the first MER and the second MER; perform a first motion search for the first MER and the second MER to determine a first motion vector (MV) for the first MER and a second MV for the second MER based on a first cost to predict the first MV and a second cost to predict the second MV, wherein the first cost and the second cost are determined based on a penalty component and a distortion component; and perform a second motion search for the CU to determine one of the first MV or the second MV based on which one of the first cost and the second cost is lower, the selected MV to be utilized during encoding of the CU in the picture. (See rationale applied to rejection of Claim 1 as analyzed above, since Claim 11 is a non-transitory computer-readable medium drawn to the method of Claim 1 or the system of Claim 6, the non-transitory computer-readable medium storing a set of instructions that perform similar functions as those claims)

In regard to claim 12, the claim discloses: the non-transitory computer readable medium oi claim 11, non-transitory computer readable medium of claim 11, wherein the instructions cause the computer to: determine a first search set including the first MV, a third MV, and a fourth MV associated with the first MER; and select the first MV from among the first MV, the third MV, and the fourth MV based on the first cost, a third cost to predict the third MV, and a fourth cost to predict the fourth MV. (See rationale applied to rejection of Claim 2 as analyzed above, since Claim 12 is a non-transitory computer-readable medium drawn to the method of Claim 2 or the system of Claim 7, the non-transitory computer-readable medium storing a set of instructions that perform similar functions as those claims)

In regard to claim 13, the claim discloses: the non-transitory computer readable medium of claim 12, wherein the instructions cause the computer to: Page 4 of 10Docket No.: T72005US04CONResponse to Office Action dated: June 14, 2021 Application No.: 16/814,656 generate a first candidate list including the first search set and inter-cost information of the first search set; and update the first candidate list in response to the first motion search. (See rationale applied to rejection of Claim 3 as analyzed above, since Claim 13 is a non-transitory computer-readable medium drawn to the method of Claim 3 or the system of Claim 8, the non-transitory computer-readable medium storing a set of instructions that perform similar functions as those claims; Refer also to rationale applied to rejection of Claim 12)

In regard to claim 14, the claim is cancelled.

In regard to claim 15, the claim discloses: the non-transitory computer readable medium of claim 11, wherein the instructions cause the computer to: determine a second search set including the first MV and the second MV; and select the selected MV from among the first MV and the second MV. (See rationale applied to rejection of Claim 4 as analyzed above, since Claim 15 is a non-transitory computer-readable medium drawn to the method of Claim 4 or the system of Claim 9, the eon-transitory computer-readable medium storing a set of instructions that perform similar functions as those claims)
 
   	In regard to claim 16, the claim discloses: the non-transitory computer readable medium of claim 15, wherein the instructions cause the computer to: generate a second candidate list including the second search set and inter-cost information of the second search set; and update the second candidate list in response to the second motion search. (See rationale applied to rejection of Claim 10 as analyzed above, since Claim 16 is a non-transitory computer-readable medium drawn to the system of Claim 10, the non-transitory computer-readable medium storing a set of instructions that perform similar functions as those of Claim 10)

In regard to claim 17, the claim discloses: the method of claim 1, wherein: the first cost is determined based on a first motion vector penalty component and a first distortion component; and the second cost is determined based on a second motion vector penalty component and a second distortion component. (See rationale applied to rejection of Claim 1 as analyzed above, since Claim 17 discloses the method of claim 1 with the additional limitations as described above. The additional limitations are not novel to the disclosure of the cited references, since the penalty component merely represents a determining factor in the computation of the cost function as disclosed, e.g., in Choudhary) 

In regard to claim 18, the claim discloses: the system of claim 6, wherein: the first cost is determined based on a first motion vector penalty component and a first distortion component; and the second cost is determined based on a second motion vector penalty component and a second distortion component. (See rationales applied to rejection of Claim 1, Claim 6 and Claim 17 as analyzed above, since Claim 18 discloses the system of claim 6 with the additional limitations as described above. The additional limitations are not novel to the disclosure of the cited references, as explained in rejection of Claim 17)   

In regard to claim 19, the claim discloses: the non-transitory computer readable medium of claim 11, wherein:Page 5 of 10Docket No.: T72005US04CONResponse to Office Action dated: June 14, 2021 Application No.: 16/814,656the first cost is determined based on a first motion vector penalty component and a first distortion component; and the second cost is determined based on a second motion vector penalty component and a second distortion component. (See rationales applied to rejection of Claim 1, Claim 11 and Claim 18 as analyzed above, since Claim 19 discloses the computer readable medium of claim 11 with the additional limitations as described above)


References considered but not cited
8.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
		SHIODERA et al. (US 20140105295 A1) teaches MOVING IMAGE ENCODING METHOD AND APPARATUS, AND MOVING IMAGE DECODING METHOD AND APPARATUS.
		Masuura et al. (US 20140185882 A1) teaches IMAGE PROCESSING DEVICE, IMAGE PROCESSING METHOD, IMAGE DEVICE, ELECTRONIC EQUIPMENT, AND PROGRAM.
		NAKASHIMA (US 20130176460 A1) teaches IMAGE PROCESSING APPARATUS, IMAGE CAPTURING APPARATUS, AND COMPUTER PROGRAM.
		Kondo (US 20130294705 A1) teaches IMAGE PROCESSING DEVICE, AND IMAGE PROCESSING METHOD.
		Zheng et al. (US 20120320969 A1) teaches UNIFIED MERGE MODE AND ADAPTIVE MOTION VECTOR PREDICTION MODE CANDIDATES SELECTION.


Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action 	
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571-272-3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487